BEER, Judge,
dissenting.
I respectfully dissent.
In my view, the non-payment of the rent was predicated upon the fact that an appeal had been taken from the judgment ordering same to be paid. Even though the central issue on appeal was not directly concerned with the amount of the basic rental figure, the majority opinion (at least in my view) presumes this action to be a calculated nonpayment of rent sufficient to cause the cancellation of the lease.
I do not think this is fair. Whereas I have no hesitancy in agreeing that the rent should, certainly, be paid without further delay, I can, nevertheless, sympathize with and understand the failure to pay it timely because of the pending appeal.
In my view, the majority reaches a result which I believe to be harsh, since it imposes an absolute burden upon the lessee to have paid the rent in spite of the appeal or suffer cancellation of the lease.
I cannot agree that non-payment under these circumstances can form a proper basis for cancellation.
I would order the lessee to bring all payments up to date at his cost, including interest, attorneys’ fees, etc., but I cannot vote to cancel the lease.